 

Case 20-10343-LSS Doc 3907 Filed 05/13/21 Page1of2

Cc
' It ED Caim # SA
2021MAY 13 AM 9: 06

First, thank you for giving me the opportunity to speak directly to the court about my experience in
the Boy Scouts and for letting my voice be heard through these Procaedings.

MSTRICT OF DELAWARE
When I was 10, I was a happy, trusting child and was excited about joining the Boy Scouts, I had
trust in my troop and Scoutmaster. That was completely shattered the night I was molested, I lost
trust and my faith in the adults put in place to protect me. | felt humiliated and ashamed from what
happened and I carried that with me throughout my life. The morming after I was molested, I felt so
scared but I told my Scoutmaster what happened, the Scoutmaster didn’t offer any words of
comfort but in an upset tone told me to pack and he didn’t say a single word the whole ride home
He dropped me off in my driveway without even a word to my parents. The scoutmaster didn’t
protect me and failed me for not notifying my parents and or authorities about the incident. His
silence and upset mood made me feel very alone and that I had done something wrong. My whole
troop leamed what happened that morning and I was teased and bullied by them and the kids at
school everyday. I was called gay and accused of liking it, | developed an extreme anxiety disorder
and suffered from depression and major anger issues. I hated going to school (because of all the
teasing) I started drinking after the molestation when I was just 10, | became an alcoholic and still
struggle to this day, My whole life I struggled and questioned my own sexuality because I couldn’t
understand why {§™ chose me. Weeks after the molestation, I was then confronted and threatened
by Bat he would hurt and kill me and my family if I told anyone about what had happened.

To Whom It May Concer,

The Boy Scouts FAILED me, they allowed a predator to join for an overnight trip, they put me in
a tent alone with him and after I reported what happened, (the next moming) the Scoutmaster made
me feel like I did something wrong. The Scoutmaster never notified my parents and never reported
it to the proper authorities. This allowed i. walk around freely where he was able to then
traumatize me again and threaten my family's life and my life.

I know | am just one of many that have been molested while in the Boy Scouts and the Boy Scouts
FINALLY need to be held accountable! I was a 10 year old defenseless child, 1 am now 48 years
old, the traumatic incidents that I experienced when I was in the Boy Scouts, aren’t just a distant
horrible memory, they are something I live with every day and affect my life in everything I do.
Years of anxiety, depression, PTSD, alcohol abuse, paranoia, nightmares, trust issues, struggling in
relationships and struggling to be close to my own kids. There is nothing that will ever make it
right what happened to me and to all the others and it sickens me to hear how many others there
are out there like me and that this kept going on for years after I left the Boy Scouts.

If the reorganization plan that the Boy Scouts have put forward, goes out for a vote, I plan to vote
NO. This is not enough to make up for the neglect and abuse I experienced while in the Scouts. To
me, it seems like they are doing what they do best, minimize the abuse and sweep it under the rug.

  

 
 

Case 20-10343-LSS Doc 3907 Filed 05/13/21 Page 2 of 2

Justice Lauci Selber Silverstern
Zsa Bankcurtey Coase
D4 Mas ot Ct reet

(Aw X \oo¢
Wilmington DE 1930|

 
